Title: James Madison to Alexander Macomb, 22 July 1834
From: Madison, James
To: Macomb, Alexander


                        
                            
                                Dear Sir.
                            
                            
                                
                                    
                                
                                July 22. 1834.
                            
                        
                        
                        Professor Bonnycastle is desirous of obtaining your opinion on an improvement he has thought of in canals and
                            on some points connected with our school of Civil engineering. Being a stranger to you he has asked from me a line of
                            introduction I give it with pleasure as due to his personal merits as well as to his high scientific reputation. I offer
                            no apology therefore for the liberty I take praying you only to be assured of my esteem & cordial regards—
                        
                        
                            
                                J. M.
                            
                        
                    